IN THE
                         TENTH COURT OF APPEALS

                                No. 10-12-00408-CR

FRANK CHARLES HARVEY, III,
                                                         Appellant
v.

THE STATE OF TEXAS,
                                                         Appellee



                          From the 77th District Court
                            Freestone County, Texas
                           Trial Court No. 11-094CR


                         MEMORANDUM OPINION


      Frank Harvey III filed a motion to dismiss his appeal. The motion has been

signed by Harvey and his counsel. See TEX.R.APP.P. 42.2(a). Dismissal of this appeal

would not prevent a party from seeking relief to which it would otherwise be entitled.

The motion is granted, and the appeal is dismissed.




                                        AL SCOGGINS
                                        Justice
Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Motion granted; appeal dismissed
Opinion delivered and filed May 2, 2013
[CR25]




Harvey v. State                           Page 2